316 So.2d 743 (1975)
STATE of Louisiana
v.
James E. LONDON.
No. 56474.
Supreme Court of Louisiana.
July 25, 1975.
C. O. Brown, Alexandria, for defendant-appellant.
William J. Guste, Jr., Atty. Gen., Barbara Rutledge, Asst. Atty. Gen., Edwin O. Ware, Dist. Atty., Paul Gianfala, Asst. Dist. Atty., for plaintiff-appellee.
BARHAM, Justice.
The State seeks dismissal of this appeal, alleging that there has been no sentence imposed in the case. The Clerk of Court has verified that allegation in our record.
It is firmly established that a defendant can appeal from a final judgment of conviction only when sentence has been imposed. La.C.Cr.P. arts. 912 and 912.1; State v. Moore, 260 La. 299, 256 So.2d 96 (1971).
For the reasons assigned, the appeal is dismissed.